Citation Nr: 1126690	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from January 2002 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's notice of disagreement was received in April 2007.  A statement of the case was issued in April 2008.  A substantive appeal was received in May 2008. 

The Veteran had initiated an appeal for other issues that were denied by rating decisions in November 2006 and February 2007; however, his substantive appeal limited his claim to the issues of service connection for left and right knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

On a form received in May 2008, the Veteran marked the appropriate line to indicate that he wanted a Board teleconference hearing (also referred to a videoconference hearing).  On the May 2008 substantive appeal (VA Form 9), the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  

By letter date in April 2011, the Veteran was informed that he had been scheduled for a Travel Board hearing and was offered the opportunity to testify at a Board videoconference hearing.  He was advised that if he did not waive his right to an in person Board hearing, the RO will cancel the video hearing and schedule a Travel 

Board hearing.  The letter provided: "If you accept this video hearing, you should report to your service representative at the Regional Office at 9:00AM on Tuesday, May 24, 2011."  The letter further provided: "If you fail to appear for your scheduled video hearing, after confirming in writing that you plan to attend, you must file a written request for a new hearing within 15 days of your originally scheduled hearing date." (Emphasis added).  

The Veteran failed to appear for the scheduled Board videoconference hearing in May 2008; however, it does not appear that the Veteran or his representative expressed in writing that the Veteran had accepted a Board videoconference hearing in lieu of a in-person Travel Board hearing.  

In accordance with 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so the Veteran is afforded an opportunity to present testimony at a Board hearing at the RO (Travel Board hearing).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing as requested in connection with this appeal.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

